Name: Commission Regulation (EC) NoÃ 1319/2006 of 5 September 2006 on the exchange between the Member States and the Commission of certain information concerning pigmeat (Codified version)
 Type: Regulation
 Subject Matter: animal product;  European Union law;  agricultural policy;  information technology and data processing
 Date Published: nan

 6.9.2006 EN Official Journal of the European Union L 243/3 COMMISSION REGULATION (EC) No 1319/2006 of 5 September 2006 on the exchange between the Member States and the Commission of certain information concerning pigmeat (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Article 22 thereof, Whereas: (1) Commission Regulation (EEC) No 2806/79 of 13 December 1979 on the exchange between the Member States and the Commission of certain information concerning pigmeat and repealing Regulation (EEC) No 2330/74 (2) has been substantially amended (3). In the interests of clarity and rationality the said Regulation should be codified. (2) Article 22 of Regulation (EEC) No 2759/75 provides that the Member States and the Commission shall communicate to each other the information necessary for implementing that Regulation. It is necessary, if the information required to operate the organised market is to be available on a standard basis and in due time, to define in detail the obligations of the Member States as regards the communication of information. (3) The application of the intervention measures provided for in Article 3 of Regulation (EEC) No 2759/75 requires precise knowledge of the market. In order to achieve the highest degree of comparability, the prices for slaughtered pigs to be taken into account should be the quotations as determined in accordance with Commission Regulation (EC) No 1128/2006 of 24 July 2006 on the marketing stage to which the average price for pig carcases refers (4). In particular, for the purposes of regular review and in order that intervention measures may be prepared in sufficient time, such information must be available regarding piglet prices as will enable future changes in the market to be assessed. (4) It may occur that quotations are not received by the Commission. A situation must be avoided where the lack of a quotation causes an abnormal evolution in the market prices calculated by the Commission. The missing quotation or quotations should be replaced by the last quotation available. The use of the last quotation available is no longer possible after a certain period without quotations, which may lead to the presumption of an abnormal situation in the market concerned. (5) In order to obtain a view of the market which is as accurate as possible it is desirable that regular information on the other products of the pigmeat sector is available to the Commission, as well as other information which Member States have at their disposal. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 1. The Member States shall communicate to the Commission at the latest on the Thursday of each week concerning the preceding week: (a) the quotations as determined in accordance with Regulation (EC) No 1128/2006; (b) the representative quotations for piglets per head of an average live weight of approximately 20 kilograms. 2. Where one or more quotations are not received by the Commission the latter shall take into account the last quotation available. Where a quotation or quotations are missing for the third consecutive week, the Commission shall no longer take that or those quotations into account. Article 2 The Member States shall communicate to the Commission once a month for the preceding month the average of the quotations for pig carcases for commercial grades E to P as specified in Article 3(2) of Council Regulation (EEC) No 3220/84 (5). Article 3 The Member States shall, at the Commission's request, communicate the following information, where available, concerning products covered by Regulation (EEC) No 2759/75: (a) market prices in Member States for products imported from non-member countries; (b) prices ruling on the representative markets in non-member countries. Article 4 The Commission shall evaluate the information transmitted by the Member States and shall communicate it to the Management Committee for Pigmeat. Article 5 Regulation (EEC) No 2806/79 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex II. Article 6 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 319, 14.12.1979, p. 17. Regulation as amended by Regulation (EEC) No 3574/86 (OJ L 331, 25.11.1986, p. 9). (3) See Annex I. (4) OJ L 201, 25.7.2006, p. 6. (5) OJ L 301, 20.11.1984, p. 1. ANNEX I Repealed Regulation with its amendment Commission Regulation (EEC) No 2806/79 (OJ L 319, 14.12.1979, p. 17) Commission Regulation (EEC) No 3574/86 (OJ L 331, 25.11.1986, p. 9) ANNEX II CORRELATION TABLE Regulation (EEC) No 2806/79 This Regulation Article 1 Article 1 Article 2, introductory sentence and first indent Article 2 Article 2, second indent  Articles 3 and 4 Articles 3 and 4 Article 5   Article 5 Article 6 Article 6  Annex I  Annex II